Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00666-CR

                                      Jerry FARRISH,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR7407
                         Honorable Frank J. Castro, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 1, 2020.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice